***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                  STEPHEN J. R.* v.
             COMMISSIONER OF CORRECTION
                      (AC 39251)
                      Keller, Mullins and Lavery, Js.**

                                  Syllabus

The petitioner, who had been convicted of various crimes in connection
   with his alleged sexual abuse of the child victim, sought a writ of habeas
   corpus, claiming that his trial counsel provided ineffective assistance
   by failing to consult with and present the testimony of an expert on
   false memory syndrome in child sexual assault cases. The habeas court
   rendered judgment denying the petition and, thereafter, denied the peti-
   tion for certification to appeal, and the petitioner appealed to this court.
   Held that the habeas court did not abuse its discretion in denying the
   petition for certification to appeal, the petitioner having failed to demon-
   strate that trial counsel’s performance was deficient: it was clear from
   the record that trial counsel’s decision to focus on the victim’s lack of
   credibility and the inconsistency in her story was a matter of trial strat-
   egy, and there was no requirement that counsel call an expert when
   counsel, after conducting his own research, specifically considered the
   false memory defense and made the strategic decision to attack the
   victim’s credibility rather than present expert testimony, which was
   a reasonable strategic approach; accordingly, the petitioner failed to
   demonstrate that the issue raised was debatable among jurists of reason,
   that a court could resolve the issue differently, or that the question
   raised deserved encouragement to proceed further.
       Argued September 13—officially released November 7, 2017

                             Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland, where the court, Fuger, J., rendered judgment
denying the petition; thereafter, the court denied the
petition for certification to appeal, and the petitioner
appealed to this court. Appeal dismissed.
   Robert O’Brien, assigned counsel, with whom, on the
brief, was William A. Adsit, for the appellant (peti-
tioner).
   Denise B. Smoker, senior assistant state’s attorney,
with whom, on the brief, were Brian Preleski, state’s
attorney, and Grayson Colt Holmes, former special dep-
uty assistant state’s attorney, for the appellee
(respondent).
                         Opinion

   MULLINS, J. The petitioner, Stephen J. R., appeals
following the habeas court’s denial of his petition for
certification to appeal from the judgment denying his
petition for a writ of habeas corpus. On appeal, the
petitioner claims that the court improperly denied his
petition for certification to appeal after erroneously
concluding that his criminal trial counsel, Christopher
Eddy, had provided effective assistance despite his
decision not to consult with and present the testimony
of an expert on false memory syndrome in child sexual
assault cases. We conclude that the court did not abuse
its discretion in denying the petition for certification
to appeal, and, accordingly, we dismiss the appeal.
   On direct appeal from the petitioner’s underlying con-
viction, our Supreme Court set forth the following rele-
vant facts that the jury reasonably could have found.
‘‘During all relevant periods of time, the [petitioner]
was a long haul truck driver from Georgia, whose job
took him through Connecticut at various times through-
out the year. In the spring of 2002, the [petitioner] and
[the victim’s] mother, A, met and later began a dating
relationship. This relationship lasted from approxi-
mately April, 2002 to April, 2003, when [the victim] was
approximately seven years old. During that period of
time, the [petitioner] stayed with A and [the victim] in
their one bedroom apartment . . . four or five times,
in stays ranging from overnight to three or four days,
in addition to a multiweek stay on one occasion while
A recuperated from an accident. When the [petitioner]
stayed overnight, he routinely would drive A to work
at 8:30 a.m. and pick her up at approximately 5:30 p.m.
At approximately 3 p.m., the [petitioner] would pick
[the victim] up from school. As a result, the [petitioner]
and [the victim] were alone in the apartment each after-
noon for approximately one and one-half hours.
   ‘‘One day between April and June, 2002, when [the
victim] was at home after school, she went from the
living room into the bedroom that she shared with her
mother to play with her dollhouse. When [the victim]
entered the bedroom, she found the [petitioner]
undressed on the bed. The [petitioner] told her to put
his penis in her mouth, and she did. The [petitioner]
then pulled down her clothing from the waist down and
put his tongue on her vagina. Afterward, the [petitioner]
instructed [the victim] not to tell her mother about what
had happened.
   ‘‘Several months into A’s relationship with the [peti-
tioner], she noticed a change in [the victim’s] attitude
toward the [petitioner]. [The victim] seemed afraid of
the [petitioner] and uncomfortable around him. On one
occasion, when the [petitioner] asked [the victim] to
go somewhere with him, she ran to her mother and
said, ‘Mommy, I don’t want to go with him anymore.’
In April, 2003, A broke off her relationship with the [peti-
tioner].
   ‘‘In January or February, 2006, the [petitioner’s] sister
called A and asked her if the [petitioner] had done
anything sexually to [the victim]. A then posed that
question to [the victim]. [The victim] denied the abuse
to her mother because she thought that if she ‘broke
that secret that something bad would happen.’ Several
more times during the next two years [the victim]
denied to her mother that the [petitioner] had sexually
assaulted her. In November or December, 2007, how-
ever, [the victim] admitted to a friend that the [peti-
tioner] had ‘raped’ her. In February, 2008, [the victim]
finally admitted to her mother that the [petitioner] had
sexually assaulted her. Soon after, A contacted the
police, which led to the [petitioner’s] arrest.
   ‘‘With respect to the three additional incidents,1 the
state offered the following evidence. [The victim] testi-
fied that the incident she had described occurred
‘[three] or four times’ before her mother broke off her
relationship with the [petitioner] in April, 2003. [The
victim] stated that ‘[i]t was always the same thing’ and
in ‘the same place.’ When the [petitioner] was engaging
in these acts, he would entice [the victim] with promises
of taking her out for ice cream or to play miniature
golf. He fulfilled those promises . . . . Further, the
[petitioner] told her to keep the sexual acts a secret
from her mother ‘every other time it would happen.’
  ‘‘The state also presented the DVD of [the victim’s]
April 11, 2008 diagnostic interview with Lisa Murphy-
Cipolla, a clinical child interview supervisor at the
Aetna Foundation Children’s Center at Saint Francis
Hospital and Medical Center. During the interview, [the
victim] told Murphy-Cipolla that the [petitioner] would
put his mouth on her vagina and he would make her
put her mouth on his penis. [The victim] also identified
on diagrams of male and female anatomy where she
had touched the [petitioner] and where he had touched
her, consistent with her statements. When asked how
many times this conduct occurred, [the victim]
answered ‘five to six times.’ Murphy-Cipolla testified
that delayed disclosure is common in cases of reported
child abuse.
   ‘‘At the end of the state’s case, the [petitioner] moved
for a judgment of acquittal on all charges. The court
denied the [petitioner’s] oral motion, and the jury there-
after returned a verdict of guilty on all sixteen counts.
The trial court rendered judgment in accordance with
the jury’s verdict . . . .’’ (Footnotes altered.) State v.
Stephen J. R., 309 Conn. 586, 589–92, 72 A.3d 379 (2013).
Our Supreme Court affirmed the petitioner’s conviction
on direct appeal. Id., 607.
  On July 24, 2015, the petitioner filed a second
amended petition for a writ of habeas corpus in which
he alleged in relevant part that his criminal trial counsel
had provided ineffective assistance by failing to ‘‘inves-
tigate alternative theories to explain why the [victim]
would fabricate, lie, or provide inaccurate, mistaken,
or incorrect information alleging sexual abuse’’ and by
failing to present expert testimony. In a May 4, 2016
memorandum of decision, the habeas court denied the
petition after finding that criminal trial counsel’s ‘‘assis-
tance was completely reasonable considering all the
circumstances: he investigated the case, prepared for
trial, and employed reasonable trial strategies.’’ The
habeas court further found that, even if it assumed,
arguendo, that criminal trial counsel had performed
deficiently in a manner alleged by the petitioner, the
petitioner had not established that he was prejudiced
by that performance. The habeas court, accordingly,
denied the petition for a writ of habeas corpus. The
court, thereafter, also denied the petition for certifica-
tion to appeal. This appeal followed.
   On appeal, the petitioner contends that the court
abused its discretion in denying his petition for certifica-
tion to appeal from the denial of his petition for a writ
of habeas corpus. Specifically, he argues that the habeas
court erred because the record established that his
criminal trial counsel had provided ineffective assis-
tance by failing ‘‘to utilize an expert to support a false
memory2 defense.’’3 (Footnote added.) We disagree.
   Initially, we set forth our standard of review. ‘‘Faced
with the habeas court’s denial of certification to appeal,
a petitioner’s first burden is to demonstrate that the
habeas court’s ruling constituted an abuse of discretion.
. . . A petitioner may establish an abuse of discretion
by demonstrating that the issues are debatable among
jurists of reason . . . [the] court could resolve the
issues [in a different manner] . . . or . . . the ques-
tions are adequate to deserve encouragement to pro-
ceed further. . . . The required determination may be
made on the basis of the record before the habeas court
and the applicable legal principles. . . .
   ‘‘In determining whether the habeas court abused
its discretion in denying the petitioner’s request for
certification, we necessarily must consider the merits of
the petitioner’s underlying claims to determine whether
the habeas court reasonably determined that the peti-
tioner’s appeal was frivolous. In other words, we review
the petitioner’s substantive claims for the purpose of
ascertaining whether those claims satisfy one or more
of the three criteria . . . adopted by this court for
determining the propriety of the habeas court’s denial
of the petition for certification. Absent such a showing
by the petitioner, the judgment of the habeas court must
be affirmed. . . .
  ‘‘[As it relates to the petitioner’s substantive claims,
our] standard of review of a habeas court’s judgment
on ineffective assistance of counsel claims is well set-
tled. In a habeas appeal, this court cannot disturb the
underlying facts found by the habeas court unless they
are clearly erroneous, but our review of whether the
facts as found by the habeas court constituted a viola-
tion of the petitioner’s constitutional right to effective
assistance of counsel is plenary. . . .
   ‘‘In Strickland v. Washington, [466 U.S. 668, 687, 104
S. Ct. 2052, 80 L. Ed. 2d 674 (1984)], the United States
Supreme Court established that for a petitioner to pre-
vail on a claim of ineffective assistance of counsel, he
must show that counsel’s assistance was so defective
as to require reversal of [the underlying] conviction
. . . . That requires the petitioner to show (1) that
counsel’s performance was deficient and (2) that the
deficient performance prejudiced the defense. . . .
Unless a [petitioner] makes both showings, it cannot
be said that the conviction . . . resulted from a break-
down in the adversary process that renders the result
unreliable.’’ (Citation omitted; internal quotation marks
omitted.) Mourning v. Commissioner of Correction,
169 Conn. App. 444, 448–49, 150 A.3d 1166 (2016), cert.
denied, 324 Conn. 908, 152 A.3d 1246 (2017).
   ‘‘To satisfy the performance prong . . . the peti-
tioner must demonstrate that his attorney’s representa-
tion was not reasonably competent or within the range
of competence displayed by lawyers with ordinary train-
ing and skill in the criminal law. . . . To satisfy the
prejudice prong, a claimant must demonstrate that
there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding
would have been different. . . . A court can find
against a petitioner, with respect to a claim of ineffec-
tive assistance of counsel, on either the performance
prong or the prejudice prong . . . .’’ (Internal quotation
marks omitted.) Brian S. v. Commissioner of Correc-
tion, 172 Conn. App. 535, 538–39, 160 A.3d 1110, cert.
denied, 326 Conn. 904, 163 A.3d 1204 (2017).
   ‘‘We also are mindful that [a] fair assessment of attor-
ney performance requires that every effort be made to
eliminate the distorting effects of hindsight, to recon-
struct the circumstances of counsel’s challenged con-
duct, and to evaluate the conduct from counsel’s
perspective at the time. Because of the difficulties inher-
ent in making the evaluation, a court must indulge a
strong presumption that counsel’s conduct falls within
the wide range of reasonable professional assistance;
that is, the [petitioner] must overcome the presumption
that, under the circumstances, the challenged action
might be considered sound trial strategy. . . . [C]oun-
sel is strongly presumed to have rendered adequate
assistance and made all significant decisions in the exer-
cise of reasonable professional judgment.’’ (Internal
quotation marks omitted.) Hilton v. Commissioner of
Correction, 161 Conn. App. 58, 66–67, 127 A.3d 1011
(2015), cert. denied, 320 Conn. 921, 132 A.3d 1095
(2016); see also Michael T. v. Commissioner of Correc-
tion, 319 Conn. 623, 632, 126 A.3d 558 (2015).
   ‘‘[T]he United States Supreme Court has emphasized
that a reviewing court is required not simply to give
[the trial attorney] the benefit of the doubt . . . but to
affirmatively entertain the range of possible reasons
. . . counsel may have had for proceeding as [he] did
. . . . [S]trategic choices made after thorough investi-
gation of law and facts relevant to plausible options
are virtually unchallengeable; [but] strategic choices
made after less than complete investigation are reason-
able precisely to the extent that reasonable professional
judgments support the limitations on investigation.’’
(Internal quotation marks omitted.) Brian S. v. Com-
missioner of Correction, supra, 172 Conn. App. 539–40.
We now turn to the merits of the petitioner’s claim.
   The petitioner claims that his criminal trial counsel
rendered ineffective assistance of counsel by failing ‘‘to
utilize an expert to [present and] support a false mem-
ory defense.’’ He contends that the result of the criminal
trial likely would have been different had counsel con-
sulted and presented such an expert. The respondent,
the Commissioner of Correction, asserts that the habeas
court properly found that the assistance provided by
counsel was ‘‘completely reasonable’’ in this case and
that, even if counsel had performed deficiently in the
manner alleged, such deficiency was not prejudicial to
the petitioner. We conclude that trial counsel’s perfor-
mance was objectively reasonable and, therefore, that
the petitioner failed to prove his ineffective assis-
tance claim.
   During the habeas trial, the petitioner presented the
testimony of David Mantell, a licensed clinical psycholo-
gist, who has a Ph.D in clinical psychology, among other
degrees. Mantell testified about proper protocol for
interviewing suspected child abuse victims. He opined
that yes and no questions lead to less reliable informa-
tion because they present a ‘‘forced choice closed
option’’ situation. He also opined that questions that
cause children to guess at the answer or that provide
multiple optional responses are unreliable. Mantell
explained that in his opinion answers to open-ended
questions are the most reliable. Mantell stated that he
had reviewed the child forensic interview aspects of
this case, and that, in his opinion, the interview that
had been conducted was thorough in some respects
and not thorough in other respects.
   Mantell discussed some of the things that he believed
were not thoroughly covered in Murphy-Cipolla’s ques-
tions to the victim. He also criticized Murphy-Cipolla
for not formulating an alternative hypothesis to bring
‘‘to the attention of the child . . . other possibilities
through which the child might have acquired the suspi-
cion or belief that abuse had occurred, when perhaps
it had not occurred.’’ Mantell then opined that he
thought it was possible that the victim ‘‘may have devel-
oped a false memory of abuse based on the fact that
she had been asked about abuse multiple times . . . .’’
Mantell testified that he came to this conclusion for
several reasons. He thought it was significant that the
victim did not report the abuse prior to being questioned
by her mother several years after it had happened. He
also found it significant that the petitioner had not been
involved in the victim’s life for many years prior to her
disclosure, and that she failed to provide a level of
detail of the abuse. He found it persuasive that the
victim also was inconsistent about her age and her
grade level at the time of the abuse, and that she used
a different developmental level of language or words
when describing these events, some being much more
adult and others being more childlike. He stated that
this combination of facts led him to conclude that the
victim may have experienced false memories of the
alleged abuse.
   Criminal trial counsel, Eddy, also was called to testify
at the habeas trial. He testified that, through discovery,
he received the forensic interview file and the DVD of
the actual interview conducted by Murphy-Cipolla. He
also received the victim’s records from the Wheeler
Clinic. Eddy was asked by the petitioner’s habeas attor-
ney to describe the theory of defense that he had chosen
for the petitioner’s criminal trial. Eddy responded: ‘‘I
think my theory of the case was one of reasonable
doubt, that the [victim] made inconsistent and incom-
plete reports; her testimony was inconsistent and
incomplete. That the state did not prove beyond a rea-
sonable doubt that abuse occurred. That there were
. . . denials and that . . . the disclosure lacked sen-
sory details, and that, ultimately, the jury should deter-
mine that [the victim] lacks credibility because you have
to assess whether the child used her own vocabulary.
Did the child reenact trauma? Was the child’s affect
consistent with the accusations? Did the child have a
good recall of those details? And the answers to all
of those questions is no. There was no threat and no
pressure or coercion—just, frankly, the story doesn’t
make sense. It’s not plausible. There is a lack of progres-
sion from a less to more intimate physical contact
. . . .’’
  Eddy further explained that, since there was no medi-
cal evidence to substantiate the abuse allegations, the
case ‘‘obviously [came] down to credibility,’’ and he
acknowledged that his job was to attack the victim’s
credibility and to make her seem unbelievable. He
stated that he defended the case in a manner that would
give the jury a reasonable doubt about the crimes
charged. He also testified that he had sought success-
fully to exclude information of prior sexual misconduct
committed by the petitioner against other children, for
which the petitioner had served time in Florida.
    Additionally, Eddy testified that he conducted
research in anticipation of cross-examining Murphy-
Cipolla, as well as other witnesses, by going to the Yale
Law Library and reading several publications, including:
‘‘ ‘Child Sexual Abuse: Disclosure, Delay, and Denial,’
[by] Pipe, Lamb, Orbach and Cederborg, 2007; ‘Tell Me
What Happened: Structured Investigated Interviews of
Child Victims and Witnesses’ by [Lamb, Hershkowitz,
Orbach and Esplin], 2008; ‘Investigative Interviews of
Children: [A Guide for Helping Professionals]’ by Poole
and Lamb; ‘Jeopardy in the Courtroom: [A] Scientific
Analysis of Children’s Testimony’ by Bruck and Ceci;
[and] ‘Expert Witnesses in Child Abuse Cases: [What
Can and Should Be Said in Court]’ by Ceci and Hem-
brooke, among others.’’ He also familiarized himself
with the RATAC4 protocols used by forensic interview-
ers, and he reviewed the victim’s mental health records.
   When asked whether it was a strategic decision not
to call an expert, Eddy explained: ‘‘Yes. The reason I
didn’t call an expert was because we didn’t have a
situation where there was custody or explanation for
the child lying. The state was not attempting to intro-
duce lots of child behavioral issues. Having watched
the video [of the forensic interview], there was not a
strong claim that could be made that it was overly
suggest[ive]. There w[ere] no dolls being used or play
therapy, the things that are found to be not appropriate.
There were no medical findings that I needed to dispute.
This is not a situation where we had a Jarzbek situation5
or anything like that, so that was my rationale for not
calling an expert.’’ (Footnote added.) He also stated that
he had considered false memory, but did not argue it.
   Following closing argument at the habeas trial, the
court denied the petition for a writ of habeas corpus
on the ground that Eddy’s performance was not defi-
cient and that the petitioner had not demonstrated prej-
udice. Specifically, the court concluded that Eddy’s
‘‘assistance was completely reasonable considering all
the circumstances: he investigated the case, prepared
for trial, and employed reasonable trial strategies.’’ The
court further concluded that even assuming, arguendo,
that Eddy’s performance was deficient, the petitioner
had failed to demonstrate that such deficiency caused
him prejudice. We agree with the habeas court and
conclude that the petitioner has failed to demonstrate
that criminal trial counsel’s performance was deficient.
  It is clear from the record as set forth previously in
this opinion that trial counsel’s decision to focus on
the victim’s lack of credibility and the inconsistency in
her story was a matter of trial strategy. Although the
petitioner argues that trial counsel should have called
an expert to discuss false memory syndrome, there is
no requirement that counsel call an expert when he has
developed a different trial strategy. ‘‘[T]here is no per
se rule that requires a trial attorney to seek out an expert
witness. . . . Furthermore, trial counsel is entitled to
make strategic choices in preparation for trial.’’ (Inter-
nal quotation marks omitted.) Brian S. v. Commis-
sioner of Correction, supra, 172 Conn. App. 542.
   Indeed, our Supreme Court expressly has declined
to adopt a bright line rule that an expert witness for
the defense is necessary in every sexual assault case.
Michael T. v. Commissioner of Correction, 307 Conn.
84, 100–101, 52 A.3d 655 (2012). We recognize, however,
as the petitioner points out, that our Supreme Court also
has stated that ‘‘in certain instances, the employment
of an expert for the defense may be constitutionally
mandated by the facts and surrounding circumstances
of the case . . . .’’ Id., 101. The petitioner, however,
has not demonstrated that the present case is such a
matter. In this case, which boiled down to a credibility
contest, trial counsel, after conducting his own
research, specifically considering the false memory
defense, and reviewing the facts of the case, made the
strategic decision to attack the victim’s credibility
rather than present expert testimony. ‘‘[S]trategic
choices made after thorough investigation of law and
facts relevant to plausible options are virtually unchal-
lengeable . . . .’’ (Internal quotation marks omitted.)
Skakel v. Commissioner of Correction, 325 Conn. 426,
444, 159 A.3d 109 (2016).
   Here, trial counsel told the habeas court that he, in
fact, had considered false memory but did not argue
that theory to the jury, instead focusing on the victim’s
lack of credibility. Trial counsel explained that he
wanted the jury to find the victim not credible and to
conclude that there was a reasonable doubt as to the
petitioner’s guilt, and that he proceeded with that trial
strategy. He also conducted independent research to
assist with the petitioner’s defense. A review of trial
counsel’s closing argument at the petitioner’s criminal
trial reveals that counsel pointed out to the jury that
there were many inconsistencies in the victim’s testi-
mony and that her details were incomplete. He argued
that there were inconsistencies in her statements as to
her age and her grade level at the time the abuse was
alleged to have occurred. He also pointed out the vic-
tim’s delay in reporting and her repeated denials that
abuse had occurred, despite the fact that the petitioner
was no longer present in the home or involved with
her or A. He discussed the lack of emotion from the
victim and her varied vocabulary and descriptions of
the abuse, which, at times, sounded ‘‘almost clinical.’’
On the basis of this record, we agree with the habeas
court that this was a reasonable strategic approach.
  ‘‘It is all too tempting for a [petitioner] to second-
guess counsel’s assistance after conviction or adverse
sentence, and it is all too easy for a court, examining
counsel’s defense after it has proved unsuccessful, to
conclude that a particular act or omission of counsel
was unreasonable. . . . A fair assessment of attorney
performance requires that every effort be made to elimi-
nate the distorting effects of hindsight, to reconstruct
the circumstances of counsel’s challenged conduct, and
to evaluate the conduct from counsel’s perspective at
the time. Because of the difficulties inherent in making
the evaluation, a court must indulge a strong presump-
tion that counsel’s conduct falls within the wide range
of reasonable professional assistance; that is, the [peti-
tioner] must overcome the presumption that, under the
circumstances, the challenged action might be consid-
ered sound trial strategy. . . . [C]ounsel is strongly
presumed to have rendered adequate assistance and
made all significant decisions in the exercise of reason-
able professional judgment.’’ (Internal quotation marks
omitted.) Clinton S. v. Commissioner of Correction,
174 Conn. App. 821, 831–32, 167 A.3d 389 (2017).
   We conclude that the habeas court did not abuse its
discretion in denying the petition for certification to
appeal. The petitioner has not demonstrated that the
issue he raised on appeal is debatable among jurists of
reason, that the court could resolve the issue in a differ-
ent manner, or that the question raised deserves encour-
agement to proceed further.
   The appeal is dismissed.
   In this opinion the other judges concurred.
   * In accordance with our policy of protecting the privacy interests of
victims of sexual abuse, we decline to identify the victim or others through
whom the victim’s identity may be ascertained. See General Statutes § 54-86e.
   ** The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     Our Supreme Court noted that, although the long form information did
not indicate that the sixteen counts with which the petitioner had been
charged occurred in the course of four incidents, the defendant and the
state agreed that the state’s theory at trial was predicated on the sixteen
counts occurring during the course of four incidents. State v. Stephen J. R.,
309 Conn. 586, 589 n.3, 72 A.3d 379 (2013).
   2
     The petitioner’s expert, David Mantell, a forensic psychologist, testified
that ‘‘repeated questioning of children and adults can lead some adults to
form false memories about events that didn’t occur, or [that] didn’t occur
in the way that they are being recalled. . . . [The repeated questioning]
. . . can . . . lead to the development of an entirely false memory . . . .’’
   3
     Although this precise allegation of ineffectiveness does not appear in
the petition for a writ of habeas corpus or in the petitioner’s pretrial brief
to the habeas court, and, in fact, the words ‘‘false memory’’ do not appear
in those documents at all, the petitioner’s habeas counsel presented expert
testimony from Dr. Mantell on this theory and included it in his closing
argument at the habeas trial. The habeas court construed the petition to
have included such a claim or a close variation thereof, and stated, in its
memorandum of decision, that the petitioner in part had alleged that criminal
trial counsel failed to ‘‘adequately present testimony that contradicts, refutes,
offers alternative explanations for and otherwise challenges the [victim’s]
allegations.’’ The respondent has not objected to the claim set forth by the
petitioner on appeal or to our consideration of the claim as presented.
   4
     Mantell explained that the CornerHouse RATAC Protocol ‘‘was one of
many available protocols to guide forensic interviews . . . [a]nd it was the
one that was selected here in Connecticut, and also in many other states
across the country . . . . And it describe[s] a series of phases or steps that
interviewers [are] expected to pass through in order to conduct a protocol
compliant best practice interview.’’ Mantell also explained what the RATAC
initials stand for: ‘‘R, is for rapport building, A, is for anatomical body-part
review, T is for touch-contact review, A, is for abuse inquiry, and, C is
for closure.’’
   5
     ‘‘In cases involving the alleged sexual abuse of children, the practice of
videotaping the testimony of a minor victim outside the physical presence
of the defendant is, in appropriate circumstances, constitutionally permissi-
ble. To that end, in such cases, the state files a motion pursuant to State
v. Jarzbek, [204 Conn. 683, 529 A.2d 1245 (1987), cert. denied, 484 U.S. 1061,
108 S. Ct. 1017, 98 L. Ed. 2d 982 (1988)], and a hearing is held to determine
whether it is necessary to exclude a defendant from the room during the
videotaping of a child victim’s testimony in order to preserve the accuracy
and reliability of that testimony.’’ Ruiz v. Commissioner of Correction, 156
Conn. App. 321, 324 n.2, 113 A.3d 485, cert. granted, 319 Conn. 923, 125 A.3d
199 (2015) (appeal withdrawn, January 28, 2016).